Citation Nr: 1037456	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-03 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in October 2006 by the undersigned Veterans 
Law Judge.  A transcript is associated with the claims file.

In August 2007, the Board remanded this claim for additional 
development.  That development having been completed, the claim 
is now ready for appellate review.

The issues of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for shrapnel wounds of the right hip, a right 
shoulder disorder, a broken nose, injuries to his teeth, 
and gynecomastia have been raised by the record, but have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDING OF FACT

The Veteran has been diagnosed with PTSD that is medically 
attributed to a stressor he experienced during his service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the Veteran, and remand for such notice 
and/or development would be an unnecessary use of VA time and 
resources.

II.  Entitlement to Service Connection for PTSD

Under the relevant laws and regulations, service connection may 
be granted if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service connection 
on the merits, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In addition, the Board notes that VA has recently amended its 
adjudication regulations governing service connection for 
posttraumatic stress disorder by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule adds 
the following exception to the general requirements for stressor 
verification set forth in 38 C.F.R. § 3.304: (f)(3) if a stressor 
claimed by a Veteran is related to the Veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of [PTSD] and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded  
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  As such, they are applicable to this case. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or in whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
matter, the benefit of the doubt will be given to the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is claiming service connection for PTSD.  The Veteran 
states his PTSD is a result of performing duties as a member of 
the 307th Avionics Maintenance Squadron (AMS), 307th Strategic 
Wing, while stationed at U-Tapao Royal Thai Air Station in 1970.  
The Board notes that the Veteran's personnel records appear to be 
missing updated information after 1970.  However, personnel 
records indicate the Veteran was assigned to the 307th Avionics 
Maintenance Squadron (AMS), Strategic Air Command (SAC), in 
Thailand, in October 1970.

The Board notes the historical record shows the 307th Strategic 
Wing (SAC) was reactivated at U-Tapao Air Base, Thailand in 
January 1970.  It was the only regular Air Force SAC Wing 
stationed in Southeast Asia and they conducted conventional 
bombardment operations and provided aerial refueling of U.S. 
aircraft in Southeast Asia as directed through the Military 
Assistance Command, Vietnam.  Specific evidence that a Veteran 
was actually with his unit at the time of an attack is not 
required to verify that attack as a PTSD stressor.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  

Service personnel records confirm that the Veteran received 
multiple awards, including the Vietnam Campaign Medal; this award 
indicates he provided direct combat support.  See "Manual of 
Military Decorations and Awards," Department of Defense (1996).  
The Board recognizes this as favorable evidence, when considered 
with other evidence of record, confirming that the Veteran served 
in a combat situation.

The Veteran asserts that he witnessed combat fatalities and came 
under direct fire as a result of participating in flying 
missions.  The Veteran testified that he survived two helicopter 
crashes.  See October 2006 BVA Transcript.  His military 
occupational specialty, and the military history of the 307th 
Strategic Wing, substantially lends credibility to his 
statements.  Thus, it is highly likely that the Veteran witnessed 
deaths and came under fire while providing direct combat support.  

In order to establish service connection for PTSD, there must be 
credible supporting evidence of an occurrence of an in-service 
stressor.  Based on 38 U.S.C.A. § 1154(b), the Veteran's 
statements may be accepted as sufficient proof of the existence 
of a combat stressor.  This is the case even if the only evidence 
showing that the Veteran "engaged in combat" is not service 
department evidence, but "other supportive evidence."  See West 
v. Brown, 7 Vet. App. 70, 76 (1994).  A Veteran's statement 
"shall" be accepted as sufficient proof the existence of the 
combat-related stressor, assuming that the statement is 
consistent with the circumstances of the Veteran's service and 
there is not "clear and convincing" evidence to the contrary.  
See 38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389, 393 
(Fed. Cir. 1996).

The Board finds the Veteran's stressor statements and testimony 
regarding being under enemy fire and witnessing the deaths of 
fellow unit members and Vietnamese people, to be consistent with 
the circumstances of the Veteran's service.  There is no "clear 
and convincing" evidence to the contrary, of record, and 
therefore, the Veteran's stressors are deemed consistent with the 
circumstances of his service.  

The Veteran was afforded a VA examination in March 2010.  The 
Veteran described his stressors and indicated he suffers from 
recurrent and intrusive, distressing recollections of the events, 
including images, thoughts, or perceptions, efforts to avoid 
thoughts or feelings associated with the trauma, hypervigilance, 
exaggerated startle response and difficulty falling or staying 
asleep.  The Veteran admitted to feelings of terror and horror 
while in service.  The Veteran was diagnosed with PTSD and the 
examiner stated that the Veteran met the criteria for PTSD based 
on his self-reported stressful military experiences.

Evidence demonstrates that the Veteran has a diagnosis of PTSD 
based on his self-reported stressors.  The Board finds that the 
Veterans recitations of events that occurred are consistent with 
the information provided about his unit's activities.  The Board 
finds the Veteran's stressors to be consistent with the 
circumstances of the Veteran's service and there is no "clear 
and convincing" evidence to the contrary, of record.

As such, the Board finds that given the benefit of the doubt, the 
evidence is at least in equipoise and service connection for PTSD 
is granted.  


ORDER

Service connection for PTSD is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


